Citation Nr: 9933940	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  95-04 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



INTRODUCTION

The veteran had active service from November 1943 until 
October 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 1994, 
from the Pittsburgh, Pennsylvania, regional office (RO) of 
the Department of Veterans Affairs (VA) which denied service 
connection for the cause of the veteran's death.  Eligibility 
to Dependents' Educational Assistance was not established.

The Board remanded the claim in March 1997 for further 
development.  Subsequently, having complied with the 
instructions on Remand, the RO returned the case to the Board 
for appellate review.


FINDINGS OF FACT

1.  At the time of the veteran's death in November 1993, he 
was service-connected for encephalopathy, post-traumatic, 
residual of fracture of skull, evaluated as 30 percent 
disabling from October 26, 1946, to May 4, 1958, and 50 
percent disabling from May 5, 1958.

2.  The death certificate shows that the veteran died on 
November [redacted], 1993, with the immediate cause shown as "(a) 
Massive Intracranial Hemorrhage (b) Chronic Atrial 
Fibrillation (c) Congestive Heart Failure." 

3.  Service medical records are negative for complaints of, 
treatment for, or diagnosis of heart disability.

4.  No competent medical evidence has been submitted 
establishing a link between the certified cause of death of 
the veteran and the service-connected encephalopathy, post-
traumatic, residual of fracture of skull, or service.


CONCLUSION OF LAW

The appellant has not submitted a well-grounded claim for 
service connection for the cause of the veteran's death.  38 
U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 1993, the appellant, who is the veteran's 
surviving spouse, filed a claim for benefits and argued that 
the cause of the veteran's death was due to service.  A copy 
of the death certificate submitted with the claim shows that 
the veteran died on November [redacted], 1993, at N. H. Passavant 
Hospital with the immediate cause shown as "(a) Massive 
Intracranial Hemorrhage (b) Chronic Atrial Fibrillation (c) 
Congestive Heart Failure."  The appellant contends that the 
death of the veteran should be service-connected because the 
veteran's service-connected encephalopathy, post-traumatic, 
residuals of skull fracture substantially or materially 
contributed to the veteran's primary cause of death, namely, 
massive intracranial hemorrhage.

Evidence reviewed included service medical records, medical 
reports and report of final hospitalization from North Hills 
Passavant Hospital, a copy of the death certificate, and 
medical opinions of VA specialists.

The RO secured records from North Hills Passavant Hospital 
which included reports for several hospitalizations for non-
service-connected medical problems.  In January 1973, the 
veteran was treated for active duodenal ulceration.  In 
January 1984 and in February 1991, he underwent a 
panendoscopy.  He was admitted in May 1987 for congestive 
heart failure, paroxysmal atrial fibrillation and early 
dilated cardiomyopathy.  In May 1991, he was hospitalized for 
treatment of congestive heart failure; arteriosclerotic 
cardiovascular disease with chronic atrial fibrillation; 
peripheral venous insufficiency, both lower extremities; and 
peripheral edema due to venous insufficiency and congestive 
heart failure.  In June 1991, he was admitted to the hospital 
with congestive heart failure.

In the months prior to his death, the veteran had been 
hospitalized several times for non-service-connected medical 
problems including arteriosclerotic cardiovascular disease 
with chronic atrial fibrillation, congestive heart failure, 
peripheral vascular disease and chronic obstructive pulmonary 
disease.  In July 1993, the veteran was hospitalized and 
treated for cerebral embolization with left central facial 
weakness and mild right hemiparesis.  The veteran was 
admitted to the hospital on November 1, 1993, because of a 
massive intracerebral hemorrhage involving the right temporal 
parietal and frontal lobes and died on November [redacted], 1993.

The RO obtained opinions from the Chief of Cardiology and the 
Chief of the Neurosurgery Section at the VA Medical Center 
University Drive.  The Chief of Cardiology reviewed the 
veteran's medical records, discussed them in his opinion, and 
concluded:  "in my experience and by referring to literature 
I cannot relate this veteran['s] cerebral hemorrhage to his 
remote skull fracture and encephalopathy."  According to the 
opinion of the Chief of Neurosurgery Section, after 
discussing several differential diagnoses, he wrote:  "I do 
not believe this intracerebral bleed may have any relation to 
[veteran's] history of skull fracture and encephalopathy in 
the past."

The representative requested an independent medical expert 
opinion be obtained outside the Department of Veterans 
Affairs.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.301, 3.303, 3.304 (1999).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (1991); 38 
C.F.R. § 3.312 (1999). 

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded." 38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service-
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The threshold question to be answered at the outset of the 
analysis of any issue is whether the appellant's claim is 
well-grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court 
of Appeals for Veterans Claims (hereinafter Veterans Claims 
Court) has said that the statutory "duty to assist" under 38 
U.S.C.A. § 5107(a) (West 1991) does not arise until there is 
a well-grounded claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  More recently, the Veterans Claims Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999)(per curiam).  

The question of whether or not a claim is well-grounded is 
significant because if a claim is not well-grounded, the 
Board does not have jurisdiction to adjudicate that claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  The evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a) (West 1991).  
In order for a claim for service connection to be well-
grounded, there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in- service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under [38 U.S.C.A. §] 5107(a).  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

The Veterans Claims Court has determined that in claims for 
service connection for the cause of death of a veteran, the 
first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die).  However, the last 
two requirements must be supported by the evidence of record.  
Ramey v. Brown, 9 Vet. App. 40 (1996), mot. for 
reconsideration and en banc review denied June 10, 1996 (per 
curiam).  If the appellant fails to present competent medical 
evidence of a causal relationship between the veteran's death 
and inservice incurrences or events, his or her claim for 
direct service connection for the veteran's death fails as 
not well grounded.  Id.

The Board finds that the Caluza criterion of competent 
evidence of a nexus, or causal relationship, between the 
cause of the veteran's death and service has not been met.  
As shown above, the veteran's death was due to massive 
intracranial hemorrhage, chronic atrial fibrillation , and 
congestive heart failure and there is no objective, competent 
medical evidence in the record demonstrating that the cause 
of the veteran's death is causally related to the service-
connected encephalopathy, post-traumatic, residual of 
fracture of skull, or to service in any way.  In fact, the 
opinions of the Chief of Cardiology and the Chief of the 
Neurosurgery Section were the only medical evidence that 
addressed this issue and these opinions conclude that no such 
relationship exists.  

The only evidence in the record supporting a possible nexus 
consists of the appellant's own unsubstantiated statements in 
that regard.  While the Board does not doubt the good faith 
of her statements, it must be noted that the Veterans Claims 
Court has said that statements of medical causation submitted 
by nonmedical personnel (such as the appellant, who has not 
shown, nor alleged, that she is a medical expert) are 
considered lay evidence and that, as such, they are 
insufficient to well ground a claim for service connection.  
See, Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

It is the Board's opinion that the above statements of 
causation coming from the appellant are, at most, speculative 
in nature because they are not supported by competent medical 
evidence in the record.  Speculative evidence clearly 
operates against the provisions of the VA regulation 
addressing claims for service connection for the cause of a 
veteran's death which, as noted earlier, specifically 
requires that service connection be determined by the 
exercise of sound judgment, without recourse to speculation, 
and after a careful analysis of all the facts and 
circumstances surrounding a veteran's death has been made.  
See, 38 C.F.R. § 3.312(a) (1999).  

Mere contentions of the appellant, no matter how well-
meaning, without supporting medical evidence that would 
etiologically relate the cause of death with a condition 
possibly suffered from while in service, the veteran's 
service in general, or a service-connected disability do not 
constitute a well-grounded claim.  Caluza v. Brown, 7 Vet. 
App. 498 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1994).

In view of the above, the Board concludes that the appellant 
has failed to meet her initial duty to submit a claim for 
service connection for the cause of the veteran's death that 
is plausible, or well grounded, as it has not been 
objectively shown that the cause of the veteran's death was 
causally related to service or to a service-connected 
disability.  The appellant's failure to do so translates into 
a lack of a duty to further assist her.  Absent presenting a 
well-grounded claim, there is no duty to assist to include 
obtaining an independent medical opinion.  Thus, without 
deciding on the merits whether an independent medical 
expert's opinion is warranted, the Board finds that there is 
no duty to obtain such an opinion in this case as a well-
grounded claim has not been presented.  It also means that 
the Board has not acquired jurisdiction over the claim, which 
must be denied.  

Finally, the Board notes that the appellant has not reported 
that any competent evidence exists that, if obtained, would 
establish a well-grounded claim for service connection for 
the cause of the veteran's death.  Under these circumstances, 
VA has no further duty to assist her, as per the provisions 
of 38 U.S.C.A. § 5103(a) (West 1991), in the development of 
said claim.  See, Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

A well-grounded claim for service connection for the cause of 
the veteran's death not having been submitted, the claim is 
denied.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

